DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 2018/0321783) in view of Zhai (US 2018/0040678).
In regards to claims 1 and 13, Guo discloses a flexible display panel, comprising:
a bending region capable of bending a long a bending axis (Fig. 9 and paragraph 49); and
at least one deformation detection unit (force sensing unit 400) disposed in the bending region (Fig. 9 and paragraph 49),
wherein each of the at least one deformation detection unit comprises a first electrode (lower/upper sensing electrode 302/304), a piezoelectric material function layer (piezoelectric layer 303), and a second electrode (lower/upper sensing electrode 302/304), wherein the first electrode, the piezoelectric material function layer, and the second electrode are sequentially 
Guo does not disclose a non-bending region.
Zhai discloses a non-bending region (non-bendable region 122) (Fig. 1 and paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo with the teachings of Zhai, a display with a bendable and non-bendable region, because it allows for detection of pressure of a contact as well as the bend of a display, which gives the device more functionality.

In regards to claims 2 and 14, Guo discloses the flexible display panel of claim 1, wherein the bending region comprises a display region and a non-display region, and wherein the at least one deformation detection unit is disposed in the non-display region (Fig. 9 and paragraph 49).

In regards to claims 3 and 15, Guo discloses the flexible display panel of claim 2, wherein a number of the at least one deformation detection units is greater than or equal to 2, the at least one deformation detection unit comprises a plurality of first deformation detection units and a plurality of second deformation detection units, wherein in an extending direction of the bending axis of the bending region, the display region of the bending region has a first side and a second side opposite to the first side, wherein the plurality of first deformation detection units are disposed on the first side of the display region and the plurality of second deformation 

In regards to claims 4 and 16, Guo does not disclose the flexible display panel of claim 1, wherein the bending axis extends along a first direction, the flexible display panel is bent towards the bending axis along a second direction to form the bending region, wherein the first direction is perpendicular to the second direction; and
wherein one or more deformation detection units among the at least one of deformation detection unit are located on the bending axis.
Zhai discloses wherein the bending axis extends along a first direction, the flexible display panel is bent towards the bending axis along a second direction to form the bending region, wherein the first direction is perpendicular to the second direction (Fig. 1 and paragraphs 23, 26); and
wherein one or more deformation detection units among the at least one of deformation detection unit are located on the bending axis (Fig. 1 and paragraphs 23, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo with the teachings of Zhai, a display with a bendable and non-bendable region, because it allows for detection of pressure of a contact as well as the bend of a display, which gives the device more functionality.



In regards to claim 11, Guo does not disclose the flexible display panel of claim 1, further comprising:
a base substrate, a drive circuit layer, a light-emitting unit layer, and an encapsulation layer, wherein the drive circuit layer, the light-emitting unit layer, and the encapsulation layer are sequentially stacked on the base substrate in a direction perpendicular to a light-emitting surface of the flexible display panel;
wherein the drive circuit layer comprises: an active layer, a gate insulating layer, a gate metal layer, a first interlayer insulating layer, a capacitor metal layer, a second interlayer insulating layer, a source/drain metal layer, and a passivation layer which are sequentially stacked on the base substrate;
wherein the light-emitting unit layer comprises a pixel definition layer, which defines a plurality of organic light-emitting units, wherein each of the plurality of organic light-emitting units comprises a third electrode, a light-emitting function layer, and a fourth electrode sequentially stacked on the drive circuit layer;
wherein the first electrode is arranged on a same layer as one of: the gate metal layer, the capacitor metal layer, the source/drain metal layer, a metal layer in which the third electrode is located, and a metal layer in which the fourth electrode; and the second electrode is arranged on a same layer as one of: the gate metal layer, the capacitor metal layer, the 
Zhai discloses a base substrate, a drive circuit layer, a light-emitting unit layer, and an encapsulation layer, wherein the drive circuit layer, the light-emitting unit layer, and the encapsulation layer are sequentially stacked on the base substrate in a direction perpendicular to a light-emitting surface of the flexible display panel (Fig. 10 and paragraphs 59-65);
wherein the drive circuit layer comprises: an active layer, a gate insulating layer, a gate metal layer, a first interlayer insulating layer, a capacitor metal layer, a second interlayer insulating layer, a source/drain metal layer, and a passivation layer which are sequentially stacked on the base substrate (Fig. 10 and paragraphs 59-65);
wherein the light-emitting unit layer comprises a pixel definition layer, which defines a plurality of organic light-emitting units, wherein each of the plurality of organic light-emitting units comprises a third electrode, a light-emitting function layer, and a fourth electrode sequentially stacked on the drive circuit layer (Fig. 10 and paragraphs 59-65);
wherein the first electrode is arranged on a same layer as one of: the gate metal layer, the capacitor metal layer, the source/drain metal layer, a metal layer in which the third electrode is located, and a metal layer in which the fourth electrode; and the second electrode is arranged on a same layer as one of: the gate metal layer, the capacitor metal layer, the source/drain metal layer, the metal layer in which the third electrode is located, and the metal layer in which the fourth electrode, wherein the first electrode and the second electrode are in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo with the teachings of Zhai, a display with a bendable and non-bendable region, because it allows for detection of pressure of a contact as well as the bend of a display, which gives the device more functionality.

In regards to claim 12, Guo does not disclose the flexible display panel of claim 11, further comprising a drive IC, wherein the drive IC is configured to provide a light-emitting driving signal for the plurality of organic light-emitting units; and
wherein the drive IC is further configured to provide a first driving signal and second driving signals.
Zhai discloses further comprising a drive IC, wherein the drive IC is configured to provide a light-emitting driving signal for the plurality of organic light-emitting units (paragraph 69; it is inherent that there be a drive IC to provide signals to the display panel in order to operate the panel); and
wherein the drive IC is further configured to provide a first driving signal and second driving signals (paragraph 69; it is inherent that there be a drive IC to provide signals to the display panel in order to operate the panel).

Allowable Subject Matter
Claims 5-7, 9-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 17, 2021